United States Court of Appeals
                                                                   Fifth Circuit

                                                               FILED
                 IN THE UNITED STATES COURT OF APPEALS        June 23, 2004
                         FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk
                              No. 03-20019
                          Conference Calendar


UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

HILTON GUILLORY, III,

                                       Defendant-Appellant.


                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. H-02-CR-354-1
                         --------------------

Before BARKSDALE, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Hilton

Guillory, III, has moved for leave to withdraw and has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Guillory has not filed a response.     Our independent review of the

brief and the record discloses no nonfrivolous issues for appeal.

Counsel’s motion for leave to withdraw is GRANTED, counsel is

excused from further responsibilities, and the appeal is

DISMISSED.     See 5TH CIR. R. 42.2.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.